Citation Nr: 1215515	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD)/emphysema.


REPRESENTATION

Veteran represented by:	William Griffith, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  At the hearing, the Veteran submitted additional pertinent evidence with a waiver of RO initial consideration of such evidence.


FINDINGS OF FACT

1.  The Veteran has alpha-1 antitrypsin deficiency, a genetic defect related to respiratory disease.

2.  The Veteran incurred an in-service superimposed injury to his respiratory system in the form of exposure to lead paint, fuel fumes, solvents, and other chemicals.

3.  The Veteran's current respiratory disability, claimed as COPD/emphysema, is etiologically related to the superimposed injury incurred during military service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a respiratory disability, claimed as COPD/emphysema, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011); VAOPGCPREC 82-90 (1990); Quirin v. Shinseki 22 Vet. App. 390, 394-395 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).  Given the favorable disposition of the matter on appeal to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran contends that exposure to lead paint, solvents, fuel fumes, dust, smoke and various chemicals during service, when superimposed on his genetic alpha-1 antitrypsin deficiency, resulted in his current respiratory disability.  For the reasons explained below, the Board finds that entitlement to service connection is warranted for a respiratory disability.

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Congenital or developmental defects, however, are not diseases or injuries within the meaning of applicable legislation and entitlement to service connection is precluded for these conditions.  38 C.F.R. § 3.303(c), see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VA General Counsel has concluded that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  VAOPGCPREC 82-90 (1990).  Consequently, a genetic defect cannot be aggravated or worsened in service because it is by definition static in nature.  Quirin v. Shinseki 22 Vet. App. 390, 394-395 (2009).  Nevertheless, although service connection cannot be granted (either on a direct incurrence or aggravation basis) for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (1990).

There is no dispute in the record that the Veteran has alpha-1 antitrypsin deficiency, which is described as a genetic defect, and that the Veteran has a current respiratory disability, described as chronic obstructive pulmonary disease (COPD) and/or emphysema.  The salient questions are whether he was exposed to lead paint, fuel fumes, dust, and other chemicals in service, and whether such exposure was a superimposed injury which resulted in his current respiratory disease.  

The Veteran's DD Form 214 shows he was a Boatswain's Mate in service.  The Navy's enlisted occupational standards show that a Boatswain's Mate's duties include: cleaning pneumatic tools, booms, cables, fueling components; testing and repairing fueling coupling components; cleaning and inspecting paint storage lockers; preparing paint surfaces for painting and preparing different paint and primer formulas; issuing and storing paints and solvents; and proper disposal of paint waste material and hazardous materials.  Therefore, after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107, the Board finds that the Veteran was exposed to lead paint, solvents, dust, fuel fumes, and various chemicals during his military service.  

The U.S. Court of Appeals for the Federal Circuit noted in Terry v. Principi that an injury is defined in Dorland's Illustrated Medical Dictionary as "harm or hurt; usually applied to damage inflicted on the body by an external force."  Terry v. Principi, 340 F. 3d 1378, 1383 (Fed. Cir. 2003).  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that exposure to fumes, dust, and chemicals that damage the respiratory system qualifies as an external force that causes injury.  Therefore, the Board finds that the Veteran's in-service exposure to the irritants listed above was a superimposed in-service injury.

Turning to the question of whether the superimposed in-service injury resulted in disability, the Board notes that there are several medical opinions of record addressing this issue.  A February 2005 VA examination report reflects that the examiner found that the Veteran had emphysema secondary to the genetic defect alpha-1 antitrypsin deficiency.  The examiner noted that emphysema has not been established as being caused by lead paint, solvent or asbestos; therefore, he did not link the Veteran's current lung condition to his time in service.  

A March 2005 letter from Dr. A. Barker, M.D., states that the Veteran had emphysema due to a genetic cause, alpha-1 antitrypsin deficiency.  Dr. Barker noted that the Veteran reported a history of smoking from ages 15 to 43 and exposure to the following during military service: coal burners, paints, solvents, cleaning solutions and dust.  Dr. Barker stated that it is recognized that air pollution, occupational dusts, and noxious fumes may aggravate damage to the lungs in individuals with genetic emphysema.  Based on this, Dr. Barker stated that he thought exposures during the Veteran's military service contributed to his emphysema.  A May 2009 letter from Dr. M. Osborne, M.D., shows that she concurred with Dr. Barker's opinion that exposure during military service contributed to the Veteran's emphysema.

In an August 2008 VA examination report, the examiner stated that in this particular case, whether or not the Veteran's particular exposure in the military to chemicals and fumes aggravated or worsened his genetic emphysema or caused damage at the time cannot be determined without resort to speculation.  

An April 2009 letter from Dr. R. Sandhaus, M.D., reflects that he reviewed the Veteran's military and civilian medical records and that it was well-documented that the Veteran had alpha-1 antitrypsin deficiency.  Dr. Sandhaus noted that his clinical practice is devoted exclusively to the diagnosis and treatment of patients with alpha-1 antitrypsin deficiency and that although individuals with this genetic predisposition can be predisposed to liver, lung and skin disease, a significant number will never develop such medical problems during their lifetime.  He explained that the major known risk factors for promoting the development and progression of lung disease in this condition are exposure to cigarette smoke (both personal and second-hand), organic fumes, dusts, oxidants, irritants, and pulmonary infections/inflammation.

Dr. Sandhaus explained that the Veteran has moderately severe, precocious pulmonary emphysema/COPD and that the age at onset and the current severity are out of proportion to any individual risk factors to which the Veteran has been exposed.  He opined that the Veteran's lung disease is due to the combination of risk factors acting in concert with the underlying alpha-1 antitrypsin deficiency.  He described the Veteran's military risk factors as exposure to personal and second-hand cigarette smoke, dust and smoke exposure, gas chamber drills, chemical/organic fume exposure, including paint and paint strippers, and recurrent respiratory/sinus infections.

Dr. Sandhaus added that it would not be uncommon to see totally normal pulmonary function in individuals of the Veteran's age with alpha-1 antitrypsin deficiency, even with his personal cigarette smoking history.  He also noted that the decline in lung function of individuals with known exposures can appear many years after initial exposure.  He concluded by stating that the Veteran's major exposure to known risk factors that promote lung destruction in individuals with alpha-1 antitrypsin deficiency occurred during his time in the military; therefore, it was his opinion that it is more likely than not that the military factors mentioned above contributed significantly to the decline in the Veteran's pulmonary function and eventual disability.  

The above evidence shows that there are conflicting medical opinions of record with regard to the etiology of the Veteran's current respiratory disability.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  

The Board accords the greatest evidentiary weight to the April 2009 opinion from Dr. Sandhaus because his medical practice is devoted exclusively to diagnosis and treatment of alpha-1 antitrypsin deficiency, because he reviewed the Veteran's medical records, and because he provided a thorough rationale for his medical opinion.  

The Board also accords significant probative weight to the March 2005 opinion from Dr. Barker because he provides a thorough rationale for his opinion, stating that it is recognized that air pollution, occupational dusts, and noxious fumes may aggravate damage to the lungs in individuals with genetic emphysema.  Based on that reasoning, Dr. Barker stated that he thought exposures during the Veteran's military service contributed to his emphysema.  

On the other hand, the negative medical opinion from the February 2005 VA examiner simply states that the Veteran's alpha-1 antitrypsin deficiency is a genetic defect and that emphysema has not been established as being caused by lead paint, solvent or asbestos.  The Board accords no probative weight to this opinion because the examiner did not address the salient medical question, which is whether the exposure in service to various chemicals and compounds, when superimposed on the genetic defect, resulted in disability.  

Additionally, the Board finds that the August 2008 VA examiner's opinion has no probative weight because the examiner concludes that he could not say if the Veteran's military experiences worsened or aggravated the Veteran's genetic emphysema without resorting to speculation.  Moreover, the Board does not find that the May 2009 letter from Dr. M. Osborne, M.D., can be accorded great probative weight as her opinion simply concurred with Dr. Barker's opinion that exposure during military service contributed to the Veteran's emphysema, without indication of independent weighing of evidence or rationale.

In sum, the Board accords the April 2009 and March 2005 medical opinions the most probative weight.  These medical opinions support the Veteran's service connection claim for a respiratory disability because they show the Veteran's genetic alpha-1 antitrypsin deficiency was subject to a superimposed injury in service (exposure to irritants such as lead paint, solvents, and fuel fumes) which resulted in the Veteran's current respiratory disability.  38 C.F.R. § 3.303; VAOPGCPREC 82-90 (1990).  Therefore, the Board finds that the overall evidence is at least in equipoise.  In situations where there is an approximate balance of positive and negative evidence, the Board provides the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  As such, entitlement to service connection for a respiratory disability, claimed as COPD and emphysema, is warranted.  


ORDER

Entitlement to service connection for a respiratory disability, claimed as COPD/emphysema, is granted. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


